Citation Nr: 9914725	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1993 rating decision from the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
a nervous disorder.  In July 1994, the veteran's claims file 
was transferred to the Los Angeles, California, RO for 
further adjudication, at the request of the veteran.  


REMAND

In July 1996, the Board issued a decision, which denied 
service connection for a psychiatric disorder, to include 
PTSD.  In a Joint Motion for Remand and to Stay Further 
Proceedings (hereinafter "Joint Motion"), the veteran's 
representative and the General Counsel of VA requested that 
the July 1996 Board decision be vacated and the appeal 
remanded to the Board for further development of the 
veteran's claim.  The parties noted that the conclusions of 
the September 1994 VA psychiatric examination were based on 
the Third Edition, Revised, of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-III-R), and were not based on a review of the 
veteran's claims file.  Further, the parties indicated that 
further development of the claim was necessary under the duty 
to assist for a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Specifically, the parties referenced the amendments to the VA 
Adjudication Procedure Manual M21-1, and development of a 
claim for PTSD based on a personal assault under M21-1.  The 
parties noted that, at the March 1996 hearing before the 
undersigned, the veteran testified that she reported the 
episodes of sexual harassment to her mother via telephone 
conversations during service.  

In an August 1998 Order, the United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, "the 
Court") granted the motion and vacated the Board's decision.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the veteran 
submit a statement from her mother, and 
any other individuals with whom she 
discussed the alleged sexual harassment 
during service.  The statements submitted 
should be as detailed as possible, 
including dates or approximate dates and 
descriptions of specific events.  The 
veteran should also identify any other 
sources (military or non-military), which 
may provide information concerning her 
alleged sexual harassment during service, 
including friends, clergy, or fellow 
service members.

2. The RO should verify that all of the 
veteran's service personnel records, to 
include performance evaluations and 
service medical records have been 
obtained from the appropriate 
authorities. 

3. The RO should request that the veteran 
identify all medical care providers who 
treated her for any psychiatric disorder, 
including PTSD, which are not already of 
record.  After securing the necessary 
release, the RO should obtain these 
records.

4. The RO should apply the M21-1 manual 
provisions governing PTSD claims based on 
sexual assault.  Specific consideration 
should be given to Part III, para. 5.14c 
and PartVI, para. 11.38b(2).  The 
appellant should be furnished a list of 
the behavior changes listed at para. 
11.38b(2) and asked to comment whether 
any of the behavior changes applied to 
her and, if so, to describe the 
circumstances as specifically as 
possible.

5. Following completion of the above 
development, the RO should arrange for an 
examination of the veteran by a VA 
psychiatrist for the purpose of 
ascertaining the current nature and 
etiology of the veteran's psychiatric 
condition.  The claims file and a 
separate copy of this remand, the Joint 
Motion, and the Court Order, must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should express an opinion as 
to whether the veteran has PTSD and, if 
so, what event or events have led to the 
development of the disorder.  The 
examiner should indicate what evidence 
was relied upon in determining the nature 
and extent of the traumatic events, 
including any evidence of behavior 
changes as indicated in M21-1 and the 
Joint Motion.  If any psychiatric 
disorder other than PTSD is found on 
examination, the examiner should also 
offer an opinion as to whether any such 
disorder is causally or etiologically 
related to the veteran's military 
service, including the reports of sexual 
harassment.  The rationale for all 
conclusions should be provided.  

6. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

The RO should then adjudicate the claim for a psychiatric 
disorder, to include PTSD.  If the claim remains denied, the 
veteran should be furnished with a supplemental statement of 
the case which summarizes the pertinent evidence, fully cites 
any applicable legal provisions not previously provided, and 
reflects detailed reasons and bases for the decision.  The 
veteran should then be afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









